IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Scott Grill,                            :
                    Petitioner          :
                                        :   No. 1490 C.D. 2015
               v.                       :
                                        :
Workers’ Compensation Appeal            :
Board (U.S. Airways),                   :
                 Respondent             :


                                    ORDER


               AND NOW, this 1st day of December, 2016, it is ORDERED that the
above-captioned opinion filed September 21, 2016, shall be designated OPINION
rather than MEMORANDUM OPINION, and it shall be reported.



                                     ________________________________
                                     PATRICIA A. McCULLOUGH, Judge